The bill in this case was filed by the wife, appellee, against her husband seeking a divorce, temporary and permanent alimony, and solicitor's fees. The appeal is from a decree overruling a demurrer to the bill.
Complainant seeks a divorce on the ground of voluntary abandonment. The averments of the bill as to such abandonment are sufficient under the statute. § 20, Title 34, Code 1940, as amended, Act No. 463, approved July 10, 1943, General Acts 1943, page 425; Campbell v. Campbell, 246 Ala. 107,19 So.2d 354, 155 A.L.R. 130; Nelson v. Nelson, 244 Ala. 421,14 So.2d 155; Stephenson v. Stephenson, 213 Ala. 382, 105 So. 183.
The demurrer was general to the bill as a whole and since the bill clearly contains equity in so far as it seeks a divorce, the demurrer was properly overruled. If the bill contains equity in any of its aspects, a demurrer to the bill as a whole is properly overruled. Roberts et al. v. Ferguson, 226 Ala. 594,147 So. 894; Oden v. King, 216 Ala. 504, 113 So. 609, 54 A.L.R. 1413; Massey et al. v. Massey, 246 Ala. 396,20 So.2d 790; Robbins v. Schaefer, 242 Ala. 353, 6 So.2d 415.
The decree is due to be affirmed. It is so ordered.
Affirmed.
GARDNER, C. J., and FOSTER and STAKELY, JJ., concur.